19-08289-rdd        Doc 43      Filed 10/04/19        Entered 10/04/19 14:12:07              Main Document
                                                     Pg 1 of 4
                                        Hearing Date: October 11, 2019 at 10:00 am (Prevailing Eastern Time)
                                                  This Document Relates to Adversary Proceeding Dkt. No. 2
GODFREY & KAHN, S.C.
One East Main Street, Suite 500
Madison, WI 53703
Katherine Stadler
Erin A. West (pro hac vice approved)
Brady C. Williamson (pro hac vice approved)
Telephone: (608) 284-2654
Facsimile: (608) 257-0609
E-mail: bwilliam@gklaw.com, kstadler@gklaw.com, ewest@gklaw.com

Attorneys for the Arkansas
and Tennessee Municipalities

UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


In re:                                                             Chapter 11
Purdue Pharma L.P., et al.,
                                                                   Case No. 19-23649 (RDD)
                 Debtors.1
                                                                   (Jointly Administered)

Purdue Pharma L.P., et al.,

                 Plaintiffs,

       v.                                                          Adv. Pro. No. 19-08289 (RDD)

Commonwealth of Massachusetts, et al.,

                 Defendants.


        DECLARATION OF KATHERINE STADLER IN SUPPORT OF LIMITED
          OBJECTION AND RESPONSE OF ARKANSAS AND TENNESSEE
              PUBLIC OFFICIALS IN OPPOSITION TO DEBTORS’
                 MOTION FOR PRELIMINARY INJUNCTION

1
  The Debtors in these cases, along with the last for digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnic Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is at One Stamford Forum, 201 Tresser Boulevard,
Stamford, CT 06901.
19-08289-rdd        Doc 43       Filed 10/04/19        Entered 10/04/19 14:12:07               Main Document
                                                      Pg 2 of 4


         I, Katherine Stadler, declare as follows:

         1.       I am an attorney duly admitted to practice in the State of New York and I am a

partner in the law firm of Godfrey & Kahn, S.C., which represents the Tennessee and Arkansas

Municipalities2,3 in the above-captioned action. I have personal knowledge of the matters stated

herein. If called as a witness, I could, and would, competently testify to the matters stated

herein. This declaration is submitted in support of the Limited Objection and Response of

Arkansas and Tennessee Public Officials in Opposition to Debtors’ Motion for a Preliminary

Injunction.

         2.       Attached as Exhibit 1 is a true and correct copy of the Second Amended

Complaint in Staubus, et al. v. Purdue Pharma L.P., et al., No. C-41916 (Tenn. Cir. Ct. Sullivan

Cnty. Feb. 15, 2018).

2
  The “Tennessee Municipalities” are defined as the following Tennessee District Attorneys General for,
collectively, 36 counties in Tennessee devastated by the opioid epidemic: Tennessee District Attorneys General
Barry Staubus, Tony Clark, and Dan Armstrong are the District Attorney Plaintiffs in Case No. C-41916 pending
against the Debtors—among other defendants—in the Circuit Court for Sullivan County at Kingsport, Tennessee
(the “Staubus v. Purdue Action”); Tennessee District Attorneys General Jared Effler, Charme Allen, Dave Clark,
Russell Johnson, Stephen Crump, and Jimmy Dunn are the District Attorney Plaintiffs in Case No. 16596 pending
against the Debtors—among other defendants—in the Circuit Court for Campbell County at Jacksboro, Tennessee
(the “Effler v. Purdue Action”); District Attorneys General Bryant C. Dunaway, Jennings H. Jones, Robert J. Carter,
Brent A. Cooper, and Lisa S. Zavogiannis are the District Attorney Plaintiffs in Case No. CCI-2018-CV-6347
pending against the Debtors—among other defendants—in the Circuit Court for Cumberland County at Crossville,
Tennessee (the “Dunaway v. Purdue Action” and, together with the Staubus v. Purdue Action and the Effler v.
Purdue Action, the “Tennessee Actions” and, together with the Arkansas Action, the “State Court DDLA Actions”).
The Tennessee actions appear at lines 292-294 of Exhibit A to the Complaint for Injunctive Relief [Adversary Dkt.
No. 1] (the “Complaint”).
3
  The “Arkansas Municipalities” are defined as the State of Arkansas, ex rel. Scott Ellington, the duly elected
Second Judicial Circuit Prosecuting Attorney, and the following 72 Arkansas counties and 15 Arkansas cities,
collectively plaintiffs in Case No. CV-2018-268 pending against the Debtors—among other defendants—in the
Circuit Court of Crittenden County, Arkansas (the “Arkansas Action”): (i) 72 Arkansas counties of: Arkansas,
Ashley, Baxter, Benton, Boone, Bradley, Calhoun, Carroll, Chicot, Clark, Clay, Cleburne, Cleveland, Columbia,
Conway, Craighead, Crawford, Crittenden, Cross, Dallas, Desha, Faulkner, Franklin, Fulton, Garland, Grant,
Greene, Hempstead, Hot Spring, Howard, Independence, Izard, Jackson, Johnson, Lafayette, Lawrence, Lee,
Lincoln, Little River, Logan, Lonoke, Madison, Marion, Miller, Mississippi, Monroe, Montgomery, Nevada,
Newton, Ouachita, Perry, Phillips, Pike, Poinsett, Polk, Pope, Prairie, Randolph, St. Francis, Saline, Scott, Searcy,
Sebastian, Sevier, Sharp, Stone, Union, Van Buren, Washington, White, Woodruff, and Yell; and (ii) 15 Arkansas
cities of: Benton, Bentonville, Conway, Fort Smith, Hot Springs, Jacksonville, Jonesboro, Little Rock, Monticello,
North Little Rock, Pine Bluff, Rogers, Sherwood, Springdale, and Texarkana. The Arkansas Action appears at line
66 of Exhibit A to the Complaint.




                                                          2
19-08289-rdd      Doc 43     Filed 10/04/19      Entered 10/04/19 14:12:07          Main Document
                                                Pg 3 of 4


         3.     Attached as Exhibit 2 is a true and correct copy of the Third Amended Complaint

in Effler, et al. v. Purdue Pharma L.P., et al., No. 16596 (Tenn. Cir. Ct. Campbell Cnty. June 13,

2018).

         4.     Attached as Exhibit 3 is a true and correct copy of the Second Amended

Complaint in Dunaway, et al. v. Purdue Pharma L.P., et al., No. CCI-2018-CV-6347 (Tenn. Cir.

Ct. Cumberland Cnty. Apr. 1, 2019).

         5.     Attached as Exhibit 4 is a true and correct copy of the Second Amended

Complaint in Arkansas ex rel. Ellington, et al. v. Purdue Pharma L.P., et al., No. CV-2018-268

(Ark. Cir. Ct. Crittenden Cnty. Apr. 2, 2018).

         6.     Attached as Exhibit 5 is a true and correct copy of the Order Approving

Stipulation Between the Debtors and the Non-MDL Municipal Plaintiffs Regarding a Stay of

Litigation filed in Insys Therapeutics, Inc., et al. v. Arizona ex rel. Brnovich, et al. (In re Insys

Therapeutics, Inc., et al.) Adversary Proceeding No. 19-50261-KG [Adversary Dkt. No. 59]

(Bankr. D. Del. Jul. 12, 2019).

         7.     Attached as Exhibit 6 are true and correct copies of excerpts of the transcript

from the Deposition of Jamie O’Connell, Purdue Pharma L.P., et al. v. Commonwealth of

Massachusetts, et al., (In re Purdue Pharma L.P., et al.) Adversary Proceeding No. 19-08289

(Bankr. S.D.N.Y. Sept. 27, 2019). None of the attached excerpts has been designated as

“Confidential” or “Highly Confidential.” See Notice of Confidentiality Designations of

Deposition Transcripts in Connection with the Preliminary Injunction Motion. [Adversary Dkt.

No. 24].

         8.     Attached as Exhibit 7 are true and correct copies of excerpts of the transcript

from the Deposition of Jesse DelConte, Purdue Pharma L.P., et al. v. Commonwealth of




                                                   3
19-08289-rdd     Doc 43     Filed 10/04/19    Entered 10/04/19 14:12:07         Main Document
                                             Pg 4 of 4


Massachusetts, et al., (In re Purdue Pharma L.P., et al.) Adversary Proceeding No. 19-08289

(Bankr. S.D.N.Y. Sept. 26, 2019). None of the attached excerpts has been designated as

“Confidential” or “Highly Confidential.” See Notice of Confidentiality Designations of

Deposition Transcripts in Connection with the Preliminary Injunction Motion. [Adversary Dkt.

No. 24].

         9.    I declare under penalty of perjury that the foregoing is true and correct and that

this declaration was executed in Madison, Wisconsin on October 4, 2019.

         Dated: October 4, 2019.              Respectfully submitted,
         Madison, Wisconsin

                                              /s/ Katherine Stadler
                                              Katherine Stadler
                                              GODFREY & KAHN, S.C.
                                              One East Main Street, Suite 500
                                              P.O. Box 2719
                                              Madison, WI 53701-2719
                                              Telephone: (608) 284-2684
                                              Facsimile: (608) 257-0609
                                              E-mail: kstadler@gklaw.com
21286710.2




                                                 4
